Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to method claims 1-10, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein fabricating the first transistor and fabricating the floating-gate transistor utilize a common fabrication step of forming a dielectric layer, wherein said dielectric layer is configured to: form a tunnel-dielectric layer of the floating-gate transistor that will allow transfer of charge via the Fowler-Nordheim effect at a second voltage that is higher than the first supply voltage; and form a gate-dielectric layer of the first transistor” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.
With regard to device claims 11-20, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a floating-gate transistor including a tunnel-dielectric layer configured to allow transfer of charge via the Fowler-Nordheim effect at a second voltage higher than the first supply voltage; wherein the gate-dielectric layer of the first transistor has a same nature and has a same thickness as the tunnel-dielectric layer of the floating-gate transistor" (claim 11) as instantly claimed and in combination with the remaining elements. 

3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 7,139,195-discloses an electrically erasable and programmable memory includes a memory array and a non-volatile register integrated with the memory array. The memory array includes normal memory cells arranged in rows and columns. Normal bit lines are coupled to the columns of the normal memory cells, and word lines are coupled to the rows of the normal memory cells. The non-volatile register includes at least one memory point. Each memory point includes at least one normal memory cell coupled to one of the normal bit lines. Each normal memory cell includes a floating-gate transistor having a floating gate and a tunnel window associated with the floating gate. A selection transistor is coupled to the floating-gate transistor. Each memory point further includes at least one special memory cell including a floating-gate transistor having a floating gate coupled to the floating gate of the normal memory cell. The special memory cell is devoid of a tunnel window. A special bit line is coupled to the special memory cell so that the memory point can be read. 
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818